DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2021 and 12/15/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation “a fixer.” It is unclear what structures comprise a fixer. Examiner suggests amending claim 6 to recite the structures associated with the fixer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhler et al (5,854,459) in view of Miyake et al (US 2016/0059338).
Regarding claim 1, Buhler discloses a wire electrical discharge machine to cut a workpiece by generating an electrical discharge in a dielectric working fluid between wire electrodes arranged in parallel and the workpiece, the wire electrical discharge machine comprising: 
a work tank (Fig. 2 #9 worktank) to store the dielectric working fluid; 
a Z-axis mover (Fig. 2 #17 lower Z drive) that is disposed in a lower portion of the work tank (Fig. 2 #9 worktank) to move the workpiece in a Z-axis direction that is a vertical direction; 
a pillar (Fig. 2 #10 machine frame) that extends upward from the Z-axis mover (Fig. 2 #17 lower Z drive) and has an upper end portion (Shown in the figure below) located above a highest level of a fluid level of the dielectric working fluid in the work tank (Fig. 2 #9 worktank); 
at least one adjuster (Fig. 2 #14 X/Y drives and Fig. 2 #15 U/V drive) that is installed downward from a portion of the pillar (Fig. 2 #10 machine frame) located above 
and a suspender (Fig. 2 #16 upper Z drive) that is hung from the adjuster (Fig. 2 #14 X/Y drives and Fig. 2 #15 U/V drive) to hold the workpiece.
However, Buhler does not disclose a cutting wire in which the wire electrodes are stretched in parallel around a plurality of guide rollers and arranged in parallel.
Nonetheless, Miyake teaches a cutting wire in which the wire electrodes are stretched in parallel around a plurality of guide rollers and arranged in parallel ([0018] lines 1-18 ---"FIG. 1 is a side view showing the configuration of a main part of a wire electric discharge machining apparatus according to a first embodiment of the present invention. The wire electric discharge machining apparatus in the first embodiment includes four main guide rollers 1a to 1d, one wire 3 that is wound a plurality of times among the main guide rollers 1a to 1d at a fixed pitch to form a parallel wire section PS between a pair of main guide rollers 1c and 1d and travels according to rotation of the main guide rollers 1a to 1d, a pair of damping guide rollers 7a and 7b that follows and comes into contact with the parallel wire section PS and forms a plurality of cutting wire sections CL for damping, power feed elements (power feed element units 6a to 6d) that respectively feed power to the cutting wire sections CL, a wire bobbin 2 and a wire winding bobbin 4, and means for moving a workpiece 5 relatively to the cutting wire sections CL in a parallel direction of the wire 3 configuring the cutting wire sections CL and a direction perpendicular to the parallel direction of the wire configuring the cutting wire sections CL”). 


    PNG
    media_image1.png
    717
    676
    media_image1.png
    Greyscale

Regarding claim 2, Buhler in view of Miyake teaches the machine as appears above (see the rejection of claim 2), and Buhler further teaches wherein the suspender (Fig. 2 #16 upper Z drive) includes: 
a base plate (Shown in the figure below) that is installed on a side opposite to the portion of the pillar located above the highest level of the fluid level with the adjuster (Fig. 2 #14 X/Y drives and Fig. 2 #15 U/V drive) being interposed between the portion of the pillar located above the highest level of the fluid level and the base plate (Shown in the figure below); 
a workpiece holding tool (Shown in the figure below) to hold the workpiece; 
a holding tool mounting stage (Shown in the figure below) to which the workpiece holding tool is installed; 
and a coupler (Fig. 2 #11 clamping means) that extends downward from the base plate (Shown in the figure below) and has the holding tool mounting stage installed at a lower end portion.

    PNG
    media_image2.png
    676
    587
    media_image2.png
    Greyscale

Regarding claim 3, Buhler in view of Miyake teaches the machine as appears above (see the rejection of claim 2), and Buhler further teaches a coupler (Fig. 2 #11 clamping means) does not teach wherein the coupler has a shape of a round bar.

Regarding claim 5, Buhler in view of Miyake teaches the machine as appears above (see the rejection of claim 1), and Buhler further teaches wherein the adjuster includes at least one of:
an X-axis mover (Col. 9 lines 12-16 ---" This X/Y main axis drive 14 comprises an upper X slide that can be moved in the X direction along a rail arranged on the inner side of the machine frame 10 as well as a Y slide that can be displaced in the Y direction and is suspended on the X slide.”);
a Y-axis mover;
an X-axis rotor;
a Y-axis rotor; 
and a Z-axis rotor, in a rectangular coordinate system of an X-axis, a Y-axis, and the Z- axis, the X-axis and the Y-axis being orthogonal to each other in a horizontal plane.
Regarding claim 6, Buhler in view of Miyake teaches the machine as appears above (see the rejection of claim 1), and Buhler teaches further comprising a fixer (Col. 9 lines 12-16 ---" This X/Y main axis drive 14 comprises an upper X slide that can be moved in the X direction along a rail arranged on the inner side of the machine frame 10 as well as a Y slide that can be displaced in the Y direction and is suspended on the X slide.”)to fix an adjustment position of the adjuster.
Regarding claim 7, Buhler in view of Miyake teaches the machine as appears above (see the rejection of claim 1), and Buhler further teaches wherein the Z-axis mover includes a bellows (Fig. 2 #13 sealing element) in an expansion/contraction portion, and is made waterproof (Col. 9 lines 66-67 and Col. 10 lines 1-2 ---" The sealing element 13, which may be realized in the form of an expansion bellows seal, hardly impairs the precision of the machine because the worktank 9 is moved only during processing breaks.”).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhler et al (5,854,459) in view of Miyake et al (US 2016/0059338) as applied to claim 1, further in view of Briffod et al (US 4,547,646).
Regarding claim 4, Buhler in view of Miyake teaches the machine as appears above (see the rejection of claim 1), but does not teach further comprising: a drive motor to drive the adjuster; and a drive controller to control the drive motor.
Nonetheless, Brifford teaches further comprising: a drive motor (Fig. 1 #10 electric servo motor) to drive the adjuster; and a drive controller (Fig. 1 #28 electronic controller) to control the drive motor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the X/Y drives of Buhler in view of Miyake by incorporating the drive motor and drive controller as taught by Brifford for the purpose of moving the clamp to adjust the position of the workpiece.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761